Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MARY JANCO )
. )
. : Plaintiff +)

) -CV-
Vv. )
)
TARGET STORES, INC. )
)

_ Defendant ) DECEMBER 10, 2020

DEFENDANT TARGET STORES, INC.’S NOTICE OF REMOVAL
To the Judges of the United States District Court for The District of Connecticut:

The Defendant Target Stores, Inc., by and through its undersigned counsel, and pursuant
-to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this action from the Superior Court, Judicial
District of Litchfield at Torrington, State of Connecticut, to the United States District Court for

the District of Connecticut and in support of which states as follows:

(1) The Plaintiff served an action against Defendant Target Stores Inc., on or about
November 10, 2020, filed on November 12, 2020, entitled Mary Janco v. Target Stores, Inc.,
_LLI-CV-XX-XXXXXXX-S, bearing a return date of December 8, 2020 and made returnable to the

 

Judicial District of Litchfield at Torrington. A copy of the Summons and Complaint is attached
hereto as Exhibit “A”.

(2) In the Complaint, the Plaintiff Mary Janco asserts claims for common law negligence and
‘mode of operation against the Defendant alleging that the Plaintiff Mary Janco sustained
physical injuries and damages when she was struck by a shopping cart at the Target store in
Torrington, Connecticut on December 27, 2018. The Plaintiff is claiming physical injuries, some
of which are stated to be “permanent”, that include injuries to her back. Although liability and

_ damages are disputed by the Defendant, any award in favor of the Plaintiff could potentially
©. Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 2 of 12

exceed the jurisdictional threshold of $75,000 given the claims made by the Plaintiff as set forth

in the Complaint.

(3) Target Stores Inc. is a Minnesota corporation with a principal place of business-in

Minneapolis Minnesota.

(4) Plaintiff Mary Janco is a resident, citizen and is domiciled in Torrington, Connecticut.
She provided an address of 343 New Litchfield Street, Torrington, Connecticut on the Summons

dated November 9, 2020 and filed on November 12, 2020.

(5) The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441. |

(6) This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Stores, Inc., has complied with all requirement of 28

U.S.C.A. §1446.

‘WHEREFORE, Defendant Target Stores, Inc. respectfully requests that the above action
be removed from the Superior Court, Judicial District of Litchfield at Torrington, State of

Connecticut, to this Honorable Court.

DEFENDANT TARGET STORES, INC.,

/s/ Dawn Neborsky #27985
Dawn M. Neborsky, Esq.
Kiernan Trebach, LLP
40 Court Street
Boston, MA 02108
617-426-3900
dneborsky@kiernantrebach.com
Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 3 of 12

CERTIFICATE OF SERVICE

This is to certify that on this 10th Day of December 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

/s/ Dawn M. Neborsky
Dawn M. Neborsky
‘Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 4 of 12

EXHIBIT A>
Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 5 of 12

SUMMONS - CIVIL

  

JD-CVA Rev. 448 7 STATE OF CONNECTICUT
C.6.5, 51-346, 54-347, 51-349. 51-350, 52-45a,
52-48, B55 PB, §§ 3-1 through 3-24, 8-1, 1018 SUPERIOR COURT 5

www. jud.ct gov
See other side for instructions

C "X" if amount, legal interest or property in demand, not including interest and
costs is less than $2,500: . .

[x] "X" if amount, legal interest or Property in demand, not including interest and
costs is $2,500 or more. :

CO x it claiming other relief in addition to or in lieu of maney or damages.

TO: Any proper officer: BY AUTHORITY OF THE STATE OF CONNECTICUT, you aré hereby commanded to make due ‘and legal Service of
this. Summons and attached Complaint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of court clerk where wit and other papers shail'be filed (Number steel, town and zip code) | Telephona number of clerk Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350) . (with area code} : : ,
50 Field Street, Torrington 06790 . ( 860 } 626-2100 December 8_, 2 020
ix} Judicial District GA At (Town in which wnt is returnable) (CGS. §§ 51-346, 57-349) Case type code (See jist on page 2)
T Housing Session C Number: Torrington ; Major: -T . Min6r. 90
For the Plaintiff(s) please enter the appearance of:
Name and add ress of altomey, law fim.or plaintit if seltrepresented (Number, street tawnand vip code) Juris number fio be entered by aitarnay only)
Paul J. Thibodeau, Esq., Trantoio & Trantolo, LLC, 944 Fairfield Avenue, Bridgeport, CT 06605 438422 ce
Telephone number (with area code) Signature of Plaintiff (i? selF-represented) 7
(203 ) 999-9999
The attomey or taw firm appearing for the plaintiff, or the plaintiff if Emall address for delivery of papers under Section 10-43 (agreed to)
selt-represented, agrees to accept papers (service) electronically in Yes No .
this case under Section 10-13 of the Connecticut Practice Book. [xl O loulsem@trantololaw.com
Number of Plaintiffs: 01 Number of Defendants: 01 [] Form JD-CV-2 attached for additional parties
Parties Name (Last, First, Middle initial} and Address of Each party (Number; Street; P.O. Box: Town; State; Zip; Country, if not USA}
First Name: Janco, Mary : POF
Plaintiff Address: 343 New Litchfield Street, Torrington, CT 06790 :
Additional | Name: P-02
Pisintiff Address:

First Name: Target Stores, Inc., 900 Hartford Turnpike, Waterford, Connecticut 66385 D-04
Defendant. | Address: Agent for Service: C T CORPORATIO SYSTEM, 67 BURNSIDE AVE, EAST HARTFORD, CT, 06108-3408
Additional: | Name: D-02
‘Defendant | Address: a ;

Additional. | Name: . . : D-02
Defendant | Address: BO
Additional Name: , . D4
Defendant | Address: oo,

 

 

 

 

Notice to Each Defendant

1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
against you in this lawsuit.

2. To be notified of further proceedings, you or your aitomey must file a form called an "Appearance" with the clerk of the above-named Court al the above
Court address on or before the secand day after the above Retum Date. The Retum Date‘is not a hearing date. You do not have to come to court on the -
Return Date unless you receive a separate notice telling you to come-to court. .

3. If you or your atiomey do not file a written "Appearance" form on time, a judgment may be enlered against you by default. The “Appearance” form may be
obtained. at the Court address above or at www.jud.et.gov under "Court Forms." : :

4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
library or on-line at wwwjud.ctgov under "Court Rules.” / .

5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

 

 
 

 

 

 

 

 

Signed (Sign anc Sonenissionar otthe | Name of Person Signing at Lett Date signed
a . U; Ou .
Ascistant Clerk Paul J, Thibodeau, Esq. 11/09/2020
. : For Court Use Only
a: The signing has been done so that the Plaintiff(s) will not be denied access to the courts. File Date

b. itis the responsibility of the Piaintifi(s) to see that service Is made in the manner provided by law.

©. The.Clerk is not permitted to give any lega! advice in connection with any jawsuit.

d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsibie in any way for any errors or omissions
in the Summons, any allegations contained In the Complaint, or the service of the Summons or Complaint.

 

| certify | have read and | Signed (Sel-Represented Praintf) Date Docket Number
understand the above:

 

 

 

 

(Page 1 of 2)
 

Case 3:20-cv-01839-MPS. Document1 Filed 12/10/20 Page 6 of 120°

RETURN DATE: DECEMBER 8, 2020: SUPERIOR COURT
MARY JANCO : J.D. OF LITCHFIELD
VS. : AT TORRINGTON
TARGET STORES, INC. : NOVEMBER 9, 2020
COMPLAINT

1. At all times mentioned herein, the defendant, TARGET STORES, INC: .
was a forei gn corporation registered to do business in Connecticut through the Connecticut

| Secretary of State with a business address of 900 Hartford Turnpike, Waterford, .
~ Connecticut 06385 and a mailing address of Target Corporation, 1000 Nicollet Mall,
“Minneapolis, Minnesota 55403. |

2. At all times mentioned herein the defendant, TARGET STORES, INC.,
owned and operated a Target store on the premises located at 1922 E Main St, Torrington,
- CT, Torrington, Connecticut (hereinafter, the “Premises”).

| 3. At all times mentioned herein, the defendant, TARGET STORES, INC., |
_was acting individually and/or by and through its agents, apparent-agents, servants, and/or
~ employees.

4, At all times mentioned herein, it was the duty of the defendant, TARGET .
STORES, INC., to exercise reasonable care to protect business invitees on the premises, .
including the plaintiff, MARY JANCO.

5. On or about December 27, 2018 at approximately 1:58 P.M. the plaintiff,
. MARY JANCO, was lawfully upon the Premises as a business invitee and was standing

‘near the shopping carts.

Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No. 438422

 
 

Case 3:20-cv-01839-MPS Document 1 Filed 12/10/20 Page 7 of 12

6. On said date and at said time and place, an employee of the defendant,
TARGET STORES, INC., was moving shopping carts with a motorized vehicle.

— 7. On said date and at said time and place, the shopping carts being moved by
| _ the employee of the defendant, TARGET STORES, INC., suddenly and without warning
‘struck the plaintiff, MARY JANCO, thereby causing her to.suffer the injuries and losses

below. | |

8, The above incident and resulting injuries, losses, and damages were éaused
- by the negligence and carelessness of the defendant, TARGET STORES, INC., acting

‘ individually or through agents, apparent-agents, servants, and/or employees in one or more

of the following ways:

a. IN THAT the employee of the defendant, TARGET STORES,
INC., struck the plaintiff, MARY JANCO, with the shopping
cart(s);

b. IN THAT the employee of the defendant, TARGET STORES,
INC., was operating the motorized cart while distracted;

“C, IN THAT the employee of the defendant, TARGET STORES, -
INC., failed to use reasonable caution when operating the
motorized cart in an areas where patrons were located;

d. IN THAT the employee of the defendant, TARGET STORES,

INC. failed to keep a proper lookout for customers in the store,

_ including the plaintiff, MARY. JANCO, when operating the
motorized cart;

e. IN THAT the employee of the defendant, TARGET STORES,
INC., was unable to stop the motorized cart prior to striking the
plaintiff;

f. IN THAT the defendant, TARGET STORES, INC., ‘s employee
failed to warn the plaintiff, MARY JANCO, that she was about to
be struck by the shopping cart;

Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No. 438422

 
 

Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 8 of 12

g. IN THAT the employee of the defendant, TARGET STORES,
INC. failed to exercise reasonable care to avoid striking the plaintiff,
MARY JANCO; and

h. IN THAT the defendant, TARGET STORES, INC., failed to
properly supervise, oversee, and/or train those individuals the
defendant, TARGET STORES, INC., employed to properly move
shopping carts so as to avoid striking customers in the store, such as
the plaintiff, MARY JANCO.

.9. As a result of the negligence and carelessness of the defendant, TARGET
° . STORES, INC., as aforesaid, the plaintiff, MARY JANCO, sustained injuries of a severe |
and permanent nature, and as a result of these injuries, the plaintiff has suffered and with |
. reasonable certainty will continue to suffer pain and mental anguish. Upon medical
examination, it was determined that the plaintiff suffered injuries to her back, and such
other injuries as yet unknown.

10. From all the injuries or effects thereof, the plaintiff, MARY JANCO, was
_rendered sore and disabled and is suffering and will continue to suffer from pain,
_ discomfort, soreness, emotional injuries, limitation of motion, and restriction of activity.

11. The plaintiffs injuries, or some of them, will be permanent in nature and/or .
permanently disabling, and the plaintiff suffers pain and emotional injuries as a result
“thereof. |
12. As a further result of the negligence and carelessness of the defendant,

TARGET STORES, INC., the plaintiff was forced to incur expenses for medical care and

attention, diagnostics, pharmaceuticals, x-rays, surgery, scans, etc., to the plaintiff's further

Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No, 438422

 
 

Case 3:20-cv-01839-MPS Document 1 Filed 12/10/20 Page 9 of 12

loss and damage, and it is reasonably probable that the plaintiff's injuries, or some of them, -
will require future medical treatment, surgeries, and expenditures.

13. As a further result of the incident, the plaintiff's ability to pursue and enjoy

life's activities has been significantly reduced.

’ Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No. 438422

 
 

Case 3:20-cv-01839-MPS Document1 Filed 12/10/20 Page 10 0f 12° -

WHEREFORE THE PLAINTIFF CLAIMS:

A. | MONETARY DAMAGES: and

B. SUCH OTHER RELIEF AS THE COURT DEEMS JUST AND

PROPER.

Dated in Bridgeport, Connecticut, this 9th day of October, 2020.

THE PLAINTFF,
MARY JANCO

 

By
Paul J. Thibodeau, Esq.
Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605
Telephone: 203.999.9999
Facsimile: 203.331.8459
Juris Number: 438422

 

Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No, 438422 ©

 
 

Case 3:20-cv-01839-MPS Document1 Filed 12/10/20

Please enter the appearance of:

Trantolo & Trantolo, LLC

   
 

 

. Paul J. Thibodeau, Esq.
. Commissioner of the Superior Court

as attorneys for the plaintiff in the above matter.

Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No. 438422

Page 11 of 12

 
 

Case 3:20-cv-01839-MPS Document 1 Filed 12/10/20 Page 12 of 12

RETURN DATE: DECEMBER 8, 2020 : | SUPERIOR COURT
MARY JANCO : (J.D. OF LITCHFIELD
VS a AT TORRINGTON
TARGET STORES, INC. _ NOVEMBER 9, 2020

STATEMENT OF AMOUNT IN DEMAND

The amount in demand is more than $15,000.00, exclusive of interest and costs.

THE PLAINTFF,
MARY JANCO

    

By

 

Paul J. Thibodeau, Esq.
Trantolo & Trantolo, LLC
944 Fairfield Avenue
Bridgeport, CT 06605
Telephone: 203.999.9999
Facsimile: 203.331.8459
Juris Number: 438422

Trantolo & Trantole, LLC -
944 Fairfield Avenue
Bridgeport, CT 06605

(203) 999-9999
Juris No. 438422

 
